Citation Nr: 1018283	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-29 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right wrist and hand 
disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In April 2009, the Board remanded the Veteran's claim for 
additional development.


FINDING OF FACT

It is as likely as not that the Veteran has a right wrist 
non-union fracture of the scaphoid that is attributable to 
his active military service.


CONCLUSION OF LAW

The Veteran has a right wrist non-union fracture of the 
scaphoid that is the result of injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2005 statement, the Veteran contends that his 
current right hand or wrist disability is related to his 
active military service.  Specifically, he attributes his 
disability to a 1970 incident in Vietnam in which his right 
hand was caught in the hatch of a M114 Command and 
Reconnaissance Carrier, resulting in a fracture that required 
three days of treatment and one week of being in a splint.  
In addition, in a May 2005 statement, the Veteran contends 
that, while in tank training at Fort Knox during 1969, his 
vehicle drove under a low hanging tree branch at night, 
causing the branch to strike and injure his right hand and 
arm, resulting in treatment at the Ireland Army Hospital.  
Thus, the Veteran contends that service connection is 
warranted for residuals of a right wrist and hand injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and medical evidence of a nexus between the claimed in-
service injury or disease and current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's post-service medical records 
reveals that he has received treatment for pain in his right 
wrist.  November 2004 and December 2004 treatment records 
from the Louisville VA Medical Center (VAMC) indicate that 
the Veteran sought treatment for pain in both wrists and pain 
in his right hand.  February 2005 x-ray results from the 
Louisville VAMC indicate an old nonunion right navicular 
fracture and a probable old traumatic change of the right 
triquetrum.  In addition, July 2005 treatment records from 
Kleinert Kutz Hand Care Center indicate that the Veteran has 
been diagnosed with degenerative osteoarthritis of the right 
wrist.  

A review of the Veteran's service treatment records reveals 
that the Veteran had no diagnosis of or treatment for a right 
hand or wrist injury in service.  The Veteran's December 1970 
separation examination report indicates that the Veteran's 
upper extremities were in normal condition.  However, the 
Veteran's military occupational specialty was as a medical 
specialist and, at a January 2008 hearing, the Veteran stated 
that he treated himself after his injury in Vietnam.  Hearing 
Transcript at 4-5.  

In July 2009, pursuant to the Board's April 2009 remand, the 
Veteran was afforded a VA examination in connection with this 
claim.  The examiner reviewed the claims file and examined 
the Veteran.  At the examination, the Veteran reported that, 
in 1969 while training at Ft. Knox, his right wrist was 
trapped between a tank and a tree limb which caused bruising 
and in 1970 while in Vietnam, a steel door fell on his right 
hand which caused swelling-the Veteran treated himself with 
morphine and received a cast two months later.  The Veteran 
further reported that he received treatment for wrist pain 
after service but the records of that treatment are no longer 
available.  An x-ray report reviewed at the examination 
indicated an old fracture of the scaphoid with nonunion.  The 
examiner diagnosed the Veteran with right old scaphoid 
fracture with nonunion and opined that the "right hand or 
wrist disability is due to or a result of the [Veteran's] 
period of active military service."  The examiner reasoned 
that:

The [Veteran] describes the injury that 
he sustained while catching a steel, 
200[-pound] hatch door as an axial 
loading injury and reports symptoms 
following his injury consistent with a 
fracture-swelling, pain, inability to us 
his wrist to eat, etc.  While there is no 
evidence in the [service treatment 
records] to document the event, the 
[Veteran] was [a] medic and had the 
capacity to self treat (i.e., pain 
management with morphine).  The lack of 
immobilization and respective treatment 
for the fracture is consistent with an 
end result of nonunion of the fracture.  
The [Veteran's] supportive letter by [his 
friend]. . . states that "he has had 
problems with [his] right wrist and hand 
[ever] since I have know him . . ." and 
that "I have known [the Veteran] since 
1971."  Although the [Veteran's] 
separation exam is reported as normal 
joints, it doesn't include the usual, 
detailed review of symptoms.  Again 
according to all [x-rays], the fracture 
is old, although a definit[]e time of 
injury is not applicable per [x-ray].

In summary, there is no definitive 
evidence to document an injury to the 
[Veteran's] right wrist during active 
duty, the history described by the 
[Veteran], the extenuating circumstances 
surrounding the injury, the results of 
lack of treatment, the [x-ray] findings, 
the letters of support for the Veteran 
all are consistent with injury described, 
and therefore it is my opinion that it is 
as least as likely as not that his 
scaphoid nonunion is caused by an injury 
that he sustained while on active duty.

Thus, because the Veteran is competent to report on an injury 
in service and continued symptoms thereafter, and because 
there is no medical opinion evidence of record to contradict 
the well-reasoned opinion of the July 2009 examiner, the 
Board finds that service connection for the diagnosed right 
wrist non-union fracture of the scaphoid is warranted.  See 
38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for a right wrist non-union fracture of 
the scaphoid is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


